Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the doctor”. There is insufficient antecedent basis for this limitation in the claim. The examiner will interpret it to read as “a doctor”
Claim 6 recites the limitation "the outer sides", “the central part”, and “the end parts”.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Publication No. 20090045233 issued to Garofalo.

Regarding claim 1,
	Garofalo discloses a medical examination table for babies, (Garofalo: FIG. 1) comprising a body having an upper surface adapted anatomically to receive a baby lying down, (Garofalo: [0028] “The cover 14 additionally includes a cut-out 46 overlaying a similarly shaped cut-out 38 in the support 12, both being configured to receive the baby or infant to be placed thereupon, with its head adjacent the edge of the holder shown at 100, and with its legs extending towards the edge 102.”) and a lower face comprising a projection adapted to the legs of the doctor. (Garofalo: FIG. 1 (60))

Regarding claim 2,
	Garofalo discloses the medical examination table for babies according to claim 1, wherein the upper surface comprises an upwardly oriented concave cross-section. (Garofalo: FIG. 1 (46) wherein the cut-out is concave upwardly)

Regarding claim 3,
the medical examination table for babies according to claim 1, wherein the upper surface comprises central areas with a greater height on both sides. (Garofalo: FIG. 1-2 (46) wherein the sides of the central area (46) has a greater height on both sides)

Regarding claim 4,
	Garofalo discloses the medical examination table for babies according to claim 1, wherein the upper surface comprises ascending edges at a proximal end and distal end thereof for holding a cushion. (Garofalo: FIG. 1-2 (46) wherein the edges of the cutout are ascending at a proximal and distal end which holds a cushion)

Regarding claim 5,
	Garofalo discloses the medical examination table for babies according to claim 1, wherein the projection adapted to the legs of the doctor of the lower face of the body comprises a cross-section with two downwardly oriented adjacent depressions. (Garofalo: FIG. 1-2 (60) see also [0030] “Specifically, the curved channels 60 of FIGS. 1 and 7 will be appreciated in allowing the holder 10 to rest on the parent's upper legs in the front, to allow the supported baby to face the parent.”)

Regarding claim 6,
	Garofalo discloses the medical examination table for babies according to claim 5, wherein the outer sides of the two depressions (Garofalo: FIG. 1-2 (62)) comprise in the central part thereof an area having a smaller height than at the end parts thereof. (Garofalo: FIG. 1-2 the central part of (62) has a smaller height than its end part)

Regarding claim 7,
	Garofalo discloses the medical examination table for babies according to claim 1, wherein the body has a single-piece configuration. (Garofalo: FIG. 1 the examination table is made from a single-piece of appropriate material see [0027])

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garofalo in view of U.S. Publication No. 20050278854 issued to Taricani.

claim 8,
	Garofalo discloses the medical examination table for babies according to claim 1.
Garofalo does not appear to disclose wherein the body is made from plastics.
However, Taricani discloses wherein the body is made from plastics. (Taricani: [0035] wherein foam is a form of plastics)
Thus, it would have been recognized by one having ordinary skill in the art that by applying the known technique of making a cushioned support out of plastics (i.e. foam) taught by Taricani to the device of Garofalo would have yielded the predictable results of a soft cushion that is able to conform to both the baby and the doctor in which the cushion rests on.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ORTIZ whose telephone number is (303)297-4378.  The examiner can normally be reached on Monday - Friday 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/A.C.O./Examiner, Art Unit 3673                                                                                                                                                                                                        

/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        	
2/16/2021